Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This correspondence is responsive to the Application filed on February 21, 2019. Claims 1-18 are pending in the case, with claims 1 and 10 in independent form.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 4 and 6-7 contain greyscale and are not legible or reproducible for purposes of publication. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (Pub. No. US 2014/0075336 A1, published March 13, 2014) hereinafter Curtis in view of Bhatia (Patent. No. US 9,984,386 B1, issued May 29, 2018).

Regarding claim 1, Curtis teaches: 
A computer-implemented method for generating personalized digital content, comprising (i.e., The technology enables the social networking system to personalize the user interfaces based on the empirical user data. Curtis, Fig 10, paragraphs 6, 5-7. The social networking system can be implemented on a computer... Curtis, Fig 10, paragraph 64.): 
performing multiple content tests by presenting different variants of content to 5a set of different consumers of one or more consumers (i.e., The social networking system runs user interface tests to assess which variations on user interface features will perform best for certain goals (performing multiple content tests by presenting different variants of content to 5a set of different consumers (test, control groups) of one or more consumers). Curtis, Figs 2, 5, paragraph 25, 25-28. FIG. 5 illustrates a high level block diagram of a process for testing the user interfaces shown in FIGS. 4A-4D, in accordance with one embodiment. The features under the test include the sequence of interface flow for presenting questions A and B, and the shape performing multiple content tests by presenting different variants of content to 5a set of different consumers of one or more consumers). In addition, the social networking system randomly selects users to form a control group of control users to experience the original user interface.  Curtis, Figs 1, 2, 5, paragraphs 44-45, 21-28.);
generating and training a machine learning (ML) model based on an analysis of results of the multiple content tests (i.e., Once the social networking system has conducted the analytics for user subsets with different user attributes, the system contains knowledge of whether a subset of users who have particular user attributes prefers the original user interface or the testing user interface with new feature(s). At 240, using a machine learning model, based on the knowledge of analytics, the social networking system can determine an interface rule of applying user interface features for a user depending on one or more user attributes that are included for consideration in the analytics (generating and training a machine learning (ML) model based on an analysis of results of the multiple content tests). In some embodiments, a plurality of interface rules are determined for user subsets with different attributes.  Curtis, paragraphs 32, 33-39, 47-49, 52, 54, 59, 6.);
outputting, based on the ML model, personalization rules, wherein each personalization rule specifies a certain variance for a defined set of facts (i.e., Unlike a conventional A/B test, the output of the procedure is not only a simple yes or (outputting, based on the ML model, personalization rules (interface rules about how to apply UI features to different subsets of users), wherein each personalization rule specifies a certain variance (certain interface features) for a defined set of facts (set of user attributes)), wherein each subset of users have different user attributes. In one embodiment, the output rules are human comprehensible and statistically significant for the user population, and therefore serve as useful guidelines for designing future user interface features. Curtis, Figs 5, 9, paragraphs 53, 34-36, 49, 63, 6.);  
10exposing the personalization rules to an administrative user, wherein the administrative user selects one or more of the personalization rules (i.e.,  ); 
As discussed above, Curtis teaches outputting and selecting the personalization rules. Curtis does not specifically disclose exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules. 
However, Bhatia teaches in the field related to generating and recommending rules based on consumer feedback. Bhatia, Abstract.  Bhatia, which is analogous to the claimed invention because Bhatia is directed toward recommending rules based on user feedback data and presenting rules for selection, teaches that In accordance with some embodiments, validation of the recommended rules (e.g., including user validation via the rules selection UI (exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules) exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules) or an automated process). In some other embodiments, the training may not be domain specific. A rule that is invalidated or that has been invalidated may be disfavored across generally across more than one domain. Bhatia, Figs 6, 9, col 14, ln 10-56.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method of using machine learning model for outputting interface personalization rules of Curtis to include the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia, with a reasonable expectation of success, in order to enable an administrator to validate or invalidate a 
receiving a request for content from a requesting consumer of the one or more consumers (i.e.,  Then, the social networking system analyzes the calculated metrics and determines interface rules of applying the user interface features using a machine learning model. The social networking system outputs the interface rules 960 and records the rules in its database 970. When a user 990 accesses the social network (receiving a request for content from a requesting consumer of the one or more consumers), the social networking system 900 identifies and retrieves related interface rules from the database 970, and sends the user interface 980 according to the interface rules to the user 990. Curtis, Figs 2, 5, 9, paragraphs 63, 60-61, 32, 34-36, 6.); 
further selecting one or more of the selected personalization rules based on 15similarities between the defined set of facts and the requesting consumer (i.e.,   When the user attributes of a user are changed, manually by the user or automatically by the system, the social networking system automatically applies suitable user interface for the user, based on the new user attributes. For example, when a user travels to Canada and uses an Android cell phone designed for a Canadian cellular phone network to access a social network, the social networking system identifies interface rules in its database that match the new attributes (e.g. market=Canada, device=Android) and apply user interface for the user according to the identified interface rules (further selecting one or more of the selected personalization rules based on 15similarities between the defined set of facts and the requesting consumer). Curtis, Figs 2, 5, 9, paragraphs 61, 60, 63.); and 
personalizing and delivering the content to the requesting consumer based on the further selected one or more of the selected personalization rules (i.e.,   When the user attributes of a user are changed, manually by the user or automatically by the system, the social networking system automatically applies suitable user interface for the user, based on the new user attributes. For example, when a user travels to Canada and uses an Android cell phone designed for a Canadian cellular phone network to access a social network, the social networking system identifies interface rules in its database that match the new attributes (e.g. market=Canada, device=Android) and apply user interface for the user according to the identified interface rules (personalizing and delivering the content to the requesting consumer based on the further selected one or more of the selected personalization rules). Curtis, Figs 2, 5, 9, paragraphs 61, 60, 63. When a user 990 accesses the social network, the social networking system 900 identifies and retrieves related interface rules from the database 970, and sends the user interface 980 according to the interface rules to the user 990. Curtis, Figs 2, 5, 9, paragraphs 63, 61, 60.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method of using machine learning model for outputting interface personalization rules of Curtis to include the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia, with a reasonable 

Regarding claim 9, which depends from claim 1 and recites:
wherein the personalizing and delivering comprises:  10publishing a website that is personalized based on the requesting consumer.
Curtis in view of Bhatia teaches the method of claim 1 from which claim 9 depends. Curtis teaches that, When the user attributes of a user are changed, manually by the user or automatically by the system, the social networking system automatically applies suitable user interface for the user, based on the new user attributes. For example, when a user travels to Canada and uses an Android cell phone designed for a Canadian cellular phone network to access a social network, the social networking system identifies interface rules in its database that match the new attributes (e.g. market=Canada, device=Android) and apply user interface for the user according to the identified interface rules (publishing a website that is personalized based on the requesting consumer). Curtis, Figs 2, 5, 9, paragraphs 61, 60, 63. When a user 990 accesses the social network, the social networking system 900 identifies and retrieves related interface rules from the database 970, and sends the user interface 980 according to the interface rules to the user 990 (publishing a website that is personalized based on the requesting consumer). Curtis, Figs 2, 5, 9, paragraphs 63, 61, 60.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method of using machine learning model for outputting interface personalization rules of Curtis to include the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia, with a reasonable expectation of success, in order to enable an administrator to validate or invalidate a rule and improve the training process. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. One of ordinary skill in the art would have been motivated make the combination in order to generate and apply valid rules.

Claim 10 recites a computer implemented system that substantially parallels the computer-implemented method of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 10. Accordingly, claim 10 is rejected based on substantially the same rationale as set forth above with respect to claim 1. 
More specifically regarding (a) a computer comprising a processor and a memory (i.e., Curtis, Fig 10, paragraphs 64-67, 64-71); 15(b) a machine learning (ML) module executed by the processor (i.e., Curtis, Fig 10, paragraphs 67-71, 64-71), wherein the ML module performs: (Please see above rejection of claim 1 regarding parallel limitations reciting substantially the same subject matter) (c) a personalization engine executed by the processor (i.e., Curtis, Fig 10, paragraphs 67-71, 64-71), wherein the personalization engine: (Please see above rejection of claim 1 regarding parallel limitations reciting substantially the same subject matter). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method of using machine learning model for outputting interface personalization rules of Curtis to include the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia, with a reasonable expectation of success, in order to enable an administrator to validate or invalidate a rule and improve the training process. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. One of ordinary skill in the art would have been motivated make the combination in order to generate and apply valid rules.

Claim 18 depends from claim 10 and further recites subject matter that substantially parallels the method of claim 9. Therefore, the analysis discussed above with respect to claim 9 also applies to claim 18. Accordingly, claim 18 is rejected based on substantially the same rationale as set forth above with respect to claim 9. 
   
Claims 2-3, 6, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Bhatia as applied to claims 1 and 10 above, and further in view of Wikipedia Data pre-processing (retrieved from https://web.archive.org/web/20190112134917/https://en.wikipedia.org/wiki/Data_pre-processing, archived January 12, 2019, 1 page) hereinafter Wikipedia Data pre-processing.

Regarding claim 2, which depends from claim 1 and recites:
wherein the 20performing multiple content tests further comprises: collecting the results of the multiple content tests, wherein the results comprise mapping from input variables to target variables (i.e., For example, FIG. 8 illustrates a sample content of a database for interface rules and attributes-features correlation that a social networking system maintains, in accordance with one embodiment. The database 800 records the interface rules that are determined from conducted interface tests. For each pair of a user attribute and an interface feature, the social networking system counts the frequencies of the attribute-interface pair occurring in the same existing interface rule, and records the frequencies (as a correlation map) (collecting the results of the multiple content tests, wherein the results comprise mapping from input variables (attributes) to target variables (interface feature frequency)) in the database 800 as shown in FIG. 8.  Curtis Figs 2, 5-6, 8, 9, paragraphs 57, 58-59, 50, 52, 6.); and 
preprocessing the results, wherein the preprocessing comprises transforming, 45normalizing, and cleaning and filtering the collected results on a per mapping basis. 
As discussed above, Curtis in view of Bhatia teaches the collected and mapped results data. Curtis Figs 2, 5-6, 8, 9, paragraphs 57, 58-59, 50, 52, 6.  Curtis in view of Bhatia does not specifically disclose preprocessing data, wherein the preprocessing comprises transforming, 45normalizing, and cleaning and filtering the data. 
However, Wikipedia Data pre-processing teaches that data preprocessing is an important step in data mining and machine learning projects.  Data gathering methods are often loosely controlled, resulting in out-of-range values, impossible data combinations, missing values, etc. Analyzing data that has not been carefully screened filtering steps can take considerable amount of processing time. Data preprocessing includes cleaning, instance selection, normalization, transformation, feature extraction and selection, etc. (preprocessing comprises transforming, 45normalizing, and cleaning and filtering the data) The product of data preprocessing is the final training set. Wikipedia Data pre-processing, page 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method of using machine learning model for outputting interface personalization rules by collecting results of multiple content tests and mapping from input attribute variables to target feature frequency variables of Curtis to include the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia and preprocessing the data, where pre-processing includes transforming, normalizing, cleaning, and filtering of Wikipedia Data pre-processing, with a reasonable expectation of success, in order to provide carefully screened, quality data for analysis and machine learning and training processing and to enable an administrator to validate or invalidate a rule and improve the training process. Wikipedia Data pre-processing, page 1. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. 

Regarding claim 3, which depends from claim 2 and recites:
wherein a threshold number of results are accumulated prior to the preprocessing.
As discussed above with respect to claim 2, Curtis in view of Bhatia and Wikipedia Data pre-processing teaches the accumulated results and the preprocessing.  Curtis teaches that, The test groups and the control group of users are randomly selected to be representative of the same user population. The sizes of the test groups and the control groups are large enough so that the test result has a statistical significance to be extrapolated to the rest of the user population (a threshold number of results (a statistically significant threshold number of test results) are accumulated prior to processing (prior to processing includes prior to preprocessing)). Curtis, Fig. 5, paragraphs 44, 27, 36. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method of using machine learning model for outputting interface personalization rules by collecting results of multiple content tests and mapping from input attribute variables to target feature frequency variables, where a statistically significant threshold number of test results are accumulated prior to processing of Curtis to include the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia and preprocessing the data, where pre-processing 

Regarding claim 6, which depends from claim 2 and recites:
15wherein the transforming comprises: transforming the collected results into a different form to optimize the collected results for computing performance.  
As discussed above, Curtis in view of Bhatia teaches the collected results data. Curtis Figs 2, 5-6, 8, 9, paragraphs 57, 58-59, 50, 52, 6.  Curtis in view of Bhatia does not specifically disclose preprocessing data including transforming the collected data into a different form to optimize the collected data for computing performance.  
However, Wikipedia Data pre-processing teaches that data preprocessing is an important step in data mining and machine learning projects. Data gathering methods are often loosely controlled, resulting in out-of-range values, impossible data combinations, missing values, etc. Analyzing data that has not been carefully screened for such problems can produce misleading results. Thus, the representation and quality of data is first and foremost before running an analysis. Often data preprocessing is the most important phase of a machine learning project. If there is much irrelevant and preprocessing data to optimize the collected data for computing performance). Data preparation and filtering steps can take considerable amount of processing time. Data preprocessing includes cleaning, instance selection, normalization, transformation (data preprocessing, including transforming (transforming changes the form) the collected data into a different form, to optimize the collected data for computing performance), feature extraction and selection, etc. The product of data preprocessing is the final training set. Wikipedia Data pre-processing, page 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method of using machine learning model for outputting interface personalization rules by collecting results of multiple content tests and mapping from input attribute variables to target feature frequency variables of Curtis to include the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia and preprocessing collected data, which includes normalizing, cleaning, filtering and transforming the collected data into a different form to optimize the collected data for computing performance of Wikipedia Data pre-processing, with a reasonable expectation of success, in order to provide carefully screened, quality data for analysis and machine learning and training processing and to enable an administrator to validate or invalidate a rule and improve the training process. Wikipedia Data pre-processing, page 1. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. 

Claims 11-12 and 15 depend, directly or indirectly, from claim 10 and recite subject matter that substantially parallels the methods of claims 2-3 and 6, respectively. Therefore, the analysis discussed above with respect to claims 2-3 and 6, also applies to claims 11-12 and 15, respectively. Accordingly, claims 11-12 and 15 are rejected based on substantially the same rationale as set forth above with respect to claims 2-3 and 6, respectively. 

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Bhatia and Wikipedia Data pre-processing as applied to claims 2 and 11 above, and further in view of Wikipedia Data cleansing (retrieved from https://web.archive.org/web/20190112134917/https://en.wikipedia.org/wiki/Data_pre-processing, archived January 12, 2019, 1 page) hereinafter Wikipedia Data cleansing.

Regarding claim 4, which depends from claim 2 and recites:
wherein the cleaning and filtering comprises: reducing data in the collected results by removing duplicate mappings and attributes with shared values.  
  
Curtis in view of Bhatia and Wikipedia Data pre-processing does not specifically disclose reducing data in the collected data by removing duplicate data. 
However, Wikipedia Data cleansing teaches that data cleaning is the process of correcting (or removing) corrupt or inaccurate records from a record set, table or database and refers to identifying incomplete, incorrect, inaccurate or irrelevant parts of the data and then replacing, modifying, or deleting the dirty or coarse data. Data cleaning may be performed interactively with data wrangling tools, or as batch processing through scripting. Wikipedia Data cleansing, page 1. 
There is a nine-step guide for organizations that wish to improve data quality:…Others include: …Parsing…. Data transformation: Data transformation allows the mapping of the data from its given format into the format expected by the appropriate application. This includes value conversions or translation functions, as well as normalizing numeric values to conform to minimum and maximum values. Duplicate elimination (reducing data in the collected data by removing duplicate data): Duplicate detection requires an algorithm for determining whether data contains duplicate representations of the same entity. Usually, data is sorted by a key that would bring duplicate entries closer together for faster identification. Wikipedia Data cleansing, page 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented 

Regarding claim 5, which depends from claim 2 and recites:
wherein the normalization comprises: normalizing numeric values.  
As discussed above with respect to claim 2, Curtis in view of Bhatia and Wikipedia Data pre-processing teaches preprocessing the collected data, including transforming, 45normalizing, cleaning and filtering.  Curtis in view of Bhatia and Wikipedia Data pre-processing does not specifically disclose normalizing numeric values. 

There is a nine-step guide for organizations that wish to improve data quality:…Others include: …Parsing…. Data transformation: Data transformation allows the mapping of the data from its given format into the format expected by the appropriate application. This includes value conversions or translation functions, as well as normalizing numeric values (normalizing numeric values) to conform to minimum and maximum values. Duplicate elimination: Duplicate detection requires an algorithm for determining whether data contains duplicate representations of the same entity. Usually, data is sorted by a key that would bring duplicate entries closer together for faster identification. Wikipedia Data cleansing, page 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method of using machine learning model for outputting interface personalization rules by collecting results of multiple content tests and mapping from input attribute variables to target feature frequency variables of Curtis to include the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia and preprocessing the data, where pre-processing includes transforming, normalizing, cleaning, and filtering of Wikipedia Data pre-processing and 

Claims 13-14 depend from claim 11 and recite subject matter that substantially parallels the methods of claims 4-5, respectively. Therefore, the analysis discussed above with respect to claims 4-5, also applies to claims 13-14, respectively. Accordingly, claims 13-14 are rejected based on substantially the same rationale as set forth above with respect to claims 4-5, respectively. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in vies of Bhatia as applied to claims 1 and 10 above, and further in view of Can et al. (Pub. No. US 2017/0371856 A1, published December 28, 2017) hereinafter Can.

Regarding claim 7, which depends from claim 1 and recites:
20wherein the generating the ML model utilizes a classification and regression tree (CART).  

However, Can teaches in the field related to generating a personalized summary of data visualizations. Can, Abstract. Can, which is analogous to the claimed invention because Can is directed toward generating personalized content and using a machine learning model teaches that, FIG. 11A is a flow chart of an example of a process for generating and using a machine-learning model according to some aspects. Machine learning is a branch of artificial intelligence that relates to mathematical models that can learn from, categorize, and make predictions about data. Such mathematical models, which can be referred to as machine-learning models, can classify input data among two or more classes; cluster input data among two or more groups; predict a result based on input data; identify patterns or trends in input data; identify a distribution of input data in a space; or any combination of these. Examples of machine-learning models can include (i) neural networks; (ii) decision trees, such as classification trees and regression trees; (generating the ML model utilizes a classification and regression tree (CART)) (iii) classifiers, such as Naive bias classifiers, logistic regression classifiers, ridge regression classifiers, random forest classifiers, least absolute shrinkage and selector (LASSO) classifiers, and support vector machines; (iv) clusterers, such as k-means clusterers, mean-shift clusterers, and spectral clusterers; (v) factorizers, such as factorization machines, principal component analyzers and kernel principal component analyzers; and (vi) ensembles or other combinations of machine-learning models. Can, Fig 11A, paragraph 158. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method of using machine learning model for outputting interface personalization rules of Curtis to include the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia and generating the ML model utilizing a classification and regression tree of Can, with a reasonable expectation of success, in order to enable using mathematical models that can learn from, categorize, and make predictions about data and to enable an administrator to validate or invalidate a rule and improve the training process. Can, Fig 11A, paragraph 158. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. 

Claim 16 depends from claim 10 and further recites subject matter that substantially parallels the method of claim 7. Therefore, the analysis discussed above with respect to claim 7, also applies to claim 16. Accordingly, claim 16 is rejected based on substantially the same rationale as set forth above with respect to claim 7. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Bhatia and Can as applied to claims 7 and 16 above, and further in view of Classification and Regression Trees for Machine Learning (https://web.archive.org/web/20190218134727/https://machinelearningmastery.com/classification-and-regression-trees-for-machine-learning, archived February 18, 2019, 26 pages.).

Regarding claim 8, which depends from claim 7 and recites:
wherein the generating further comprises: building the CART based on the results of the multiple content tests, wherein: 
each node of the CART comprises input variables and output data; and 5when generating the CART, a node is partitioned based on an evaluation of split points determined by the input variables.  
As discussed above with respect to claims 1 and 7, from which claim 8 depends, Curtis in view of Bhatia and Can teaches generating and building a classification and regression tree Machine Learning model based on the results of the multiple content tests. 
However, Classification and Regression Trees for Machine Learning teaches that the representation for the CART model is a binary tree. … Each root node represents a single input variable (x) and a split point on that variable (assuming variable is numeric) (each node of the CART comprises input variables (root, intermediate nodes) and output data (leaf node)). The leaf nodes of the tree containing an output variable (y) which is used to make a prediction. Given a dataset with two inputs (x) of height in centimeters and weight in kilograms the output of sex as male and female, below is a crude example of a binary tree (for demonstration purposes only). The tree can be stored to a file as a graph or a set of rules. Classification and Regression Trees for Machine Learning, pages 3, 4.
and 5when generating the CART, a node is partitioned (split) based on an evaluation of split points determined by the input variables). Classification and Regression Trees for Machine Learning, pages 4, 3-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method of using machine learning model for outputting interface personalization rules of Curtis to include the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia and generating the ML model utilizing a classification and regression tree of Can such that each node of the CART comprises input variables and output data, and 5when generating the CART, a node is partitioned based on an evaluation of split points determined by the input variables as taught by Classification and Regression Trees for Machine Learning, with a reasonable expectation of success, In order to provide a CART suitable for enable making decisions in a relatively straightforward manner by evaluating the specific input starting at the root node and traversing the tree to a leaf node output value where a 

Claim 17 depends from claim 16 and further recites subject matter that substantially parallels the method of claim 8. Therefore, the analysis discussed above with respect to claim 8, also applies to claim 17. Accordingly, claim 17 is rejected based on substantially the same rationale as set forth above with respect to claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kucera (Pub. No. US 2018/0114139 A1, published April 26, 2018) is considered relevant in disclosing Customized Website Predictions for Machine-Learning Systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA M LEVEL/Examiner, Art Unit 2144